Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

3. (Currently Amended) The control method according to claim 1, 
wherein the control process is configured to 
compare a first median value with a first room temperature in accordance with the criterion information, the first median value being a median value of room temperatures obtained in a morning in the past, the first room temperature being a room temperature at the time when the air-conditioning control is started, 
switch the operation mode of the air-conditioning apparatus to the first operation mode when the first room temperature is lower than the first median value, and 
switch the operation mode of the air-conditioning apparatus to the second operation mode when the first room temperature is higher than the first median value.

8. (Currently Amended) The control apparatus according to claim 6, 
wherein the control process is configured to 
compare a first median value with a first room temperature in accordance with the criterion information, the first median value being a median value of room temperatures obtained in a morning in the past, the first room temperature being a room temperature at the time when the air-conditioning control is started, 
switch the operation mode of the air-conditioning apparatus to the first operation mode when the first room temperature is lower than the first median value, and 
switch the operation mode of the air-conditioning apparatus to the second operation mode when the first room temperature is higher than the first median value.

13. (Currently Amended) The non-transitory computer-readable storage medium according to claim 11,
wherein the control process is configured to 
compare a first median value with a first room temperature in accordance with the criterion information, the first median value being a median value of room temperatures obtained in a morning in the past, the first room temperature being a room temperature at the time when the air-conditioning control is started, 
switch the operation mode of the air-conditioning apparatus to the first operation mode when the first room temperature is lower than the first median value, and 
switch the operation mode of the air-conditioning apparatus to the second operation mode when the first room temperature is higher than the first median value.

Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims. The closest prior art of record, Murase (US 4289272 A) disclose a control method performed by a computer, comprising generating criterion information based on an outdoor temperature, a room temperature of a space subjected to air-conditioning, and history information; and executing a control process when the air-conditioning apparatus performs air-conditioning in the space, the control process including performing control for switching the operation mode of the air-conditioning apparatus based on the outdoor temperature, the room temperature of the space, and the criterion information (see at least claim 1). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Murase to arrive at the claimed invention. As per MPEP § 2143.01, the instant claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763